Exhibit 10.3


 
2005 ROWAN COMPANIES, INC. LONG-TERM INCENTIVE PLAN
2006 NONQUALIFIED STOCK OPTION AGREEMENT
 
THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made as of the
28th day of April, 2006 (“Grant Date”), between Rowan Companies, Inc., a
Delaware corporation (the “Company”) and ____________ (“Participant”).
 

1.  
Grant of Option. To carry out the purposes of the 2005 Rowan Companies, Inc.
Long-Term Incentive Plan (the “Plan”), by affording Participant the opportunity
to purchase shares of common stock, $0.125 par value per share of the Company
(“Stock”), and in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company hereby irrevocably grants to
Participant the right and option (“Option”) to purchase all or any part of an
aggregate of ______ shares of Stock, effective as of the Grant Date on the terms
and conditions set forth herein and in the Plan, which Plan is incorporated
herein by reference as a part of this Agreement. All capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan. The Plan
and this Option shall be administered by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company. This Option shall not be
treated as an incentive stock option within the meaning of section 422(b) of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

2.  
Purchase Price. The purchase price of Stock purchased pursuant to the exercise
of this Option shall be $43.85 per share.

 

3.  
Exercise of Option. This Option shall be exercisable in the manner described
below for one-third of the aggregate number of shares offered by this Option on
and after each of the first, second and third anniversaries of the Grant Date;
provided, however, this Option may be exercised only prior to its expiration
date and, except as otherwise provided below, only while Participant remains an
Employee of the Company. The Option will terminate and cease to be exercisable
upon Participant’s termination of employment with the Company, except that:

 

(a)  
If Participant’s employment with the Company terminates by reason of Retirement,
Participant may exercise this Option at any time during the period of five years
following the date of such termination, but only as to the number of shares that
Participant was entitled to purchase hereunder as of the date his employment so
terminates, plus such additional number of shares, if any, that the Committee,
in its sole discretion, determines to be exercisable as of such Retirement.

 

(b)  
If Participant dies within the five-year period following the date of
Participant’s termination of employment by reason of Retirement, Participant’s
estate, or the person who acquires this Option by bequest or inheritance or
otherwise by reason of the death of Participant, may exercise this Option at any
time during the period of two years following the date of Participant’s death,
but only as to the number of shares Participant was entitled to purchase
hereunder as of the date Participant’s employment terminated by reason of
Retirement.

 

--------------------------------------------------------------------------------



(c)  
If Participant’s employment with the Company terminates by reason of Disability,
Participant may exercise this Option in full at any time during the period of
five years following the date of such termination.

 

(d)  
If Participant dies while in the employ of the Company or within the five-year
period following the date of Participant’s termination of employment by reason
of Disability, Participant’s estate, or the person who acquires this Option by
bequest or inheritance or by reason of the death of Participant, may exercise
this Option in full at any time during the period of two years following the
date of Participant’s death.

 
If Participant’s employment with the Company terminates other than by reason of
Retirement, Disability or death, this Option (to the extent not exercised prior
thereto) shall terminate as of the date Participant’s employment so terminates.
This Option shall not be exercisable in any event after the expiration of ten
years from the Grant Date hereof.
 

4.  
Manner of Exercise. In order to exercise this Option, the Participant shall
deliver to the Chief Financial Officer or other designated officer of the
Company payment in full for (i) the shares being purchased and (ii) unless other
arrangements have been made with the Committee, any required withholding taxes.
The payment of the exercise price for each Option shall be either in cash or by
check payable and acceptable to the Company; provided, however, with the consent
of the Committee, which consent may be granted or withheld in the Committee’s
sole discretion and subject to any instructions or conditions as the Committee
may impose, payment of the exercise price and/or withholding may be made by (x)
tendering to the Company shares of Stock having an aggregate Fair Market Value
as of the date of exercise that is not greater than the full exercise price for
the shares with respect to which the Option is being exercised and the amount
required to be withheld, or (y) the Company may deliver certificates for the
shares of Stock for which the Option is being exercised to a broker for sale on
behalf of Participant, provided that Participant has irrevocably instructed such
broker to remit directly to the Company on Participant’s behalf from the
proceeds of such sale the full amount of the exercise price, plus all required
withholding taxes. In the event that Participant, with the consent of the
Committee, elects to make payment as allowed under clause (x) above, the
Committee may, upon confirming that Participant owns the number of shares being
tendered, authorize the issuance of a new certificate for the number of shares
being acquired pursuant to the exercise of the Option, less the number of shares
being tendered upon the exercise, and return to Participant (or not require
surrender of) the certificate for the shares being tendered upon the exercise.

 
-2-

--------------------------------------------------------------------------------



5.  
Retirement. For purposes of the Agreement and pursuant to the terms of the Plan,
Retirement of an employee shall have occurred if:

 

(a)  
in the case of an Employee who is an employee of Rowan Companies, Inc. or an
employee of an Employing Company, as defined in the Rowan Pension Plan (the
“Rowan Plan”), the Employee: (1) has satisfied the requirements for normal
retirement pursuant to the rules of the Rowan Plan which, in terms of age, is a
minimum of 60 and (2) has requested and received authorization from the
administrative committee appointed by the Company’s Board of Directors to
administer the Rowan Plan to commence receiving pension benefits; or

      

(b)  
in the case of an Employee who is an employee of LeTourneau, Inc. or an employee
of an Employing Company, as defined in the LeTourneau Pension Plan (the
“LeTourneau Plan”), the Employee: (1) has satisfied the requirements for either
normal or late retirement pursuant to the rules of the LeTourneau Plan, (2) has
requested and received authorization from the administrative committee appointed
by the Board of Directors of LeTourneau, Inc. to administer the LeTourneau Plan
to commence receiving pension benefits, and (3) would have satisfied the
requirements for normal retirement pursuant to the rules of the Rowan Plan if he
or she was an employee of Rowan Companies, Inc. or an employee of an Employing
Company under the Rowan Plan.

 
Determination of the date of termination of employment by reason of Retirement
shall be based on such evidence as the Committee may require, and a
determination by the Committee of such date of termination shall be final and
controlling on all interested parties.
 

6.  
Status of Stock. The Company intends to register for issuance under the
Securities Act of 1933, as amended (the “Act”), the shares of Stock acquirable
upon exercise of this Option and to keep such registration effective throughout
the period that this Option is exercisable. In the absence of such effective
registration or an available exemption from registration under the Act, issuance
of shares of Stock acquirable upon exercise of the Option will be delayed until
registration of such shares is effective or an exemption from registration under
the Act is available. The Company intends to use its reasonable efforts to
ensure that no such delay will occur. In the event exemption from registration
under the Act is available upon an exercise of this Option, Participant (or the
person permitted to exercise this Option in the event of Participant’s
incapacity or death), if requested by the Company to do so, will execute and
deliver to the Company in writing an agreement containing such provisions as the
Company may require assuring compliance with applicable securities laws. The
Company shall incur no liability to Participant for failure to register the
Stock or maintain the registration.

 
Participant agrees that the shares of Stock, which Participant may acquire by
exercising this Option, will not be sold or otherwise disposed of in any manner
that would constitute a violation of any applicable securities laws, whether
federal or state. Participant also agrees (i) that the certificates representing
the shares of Stock purchased under this Option may bear such legend or legends
as the Committee deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may refuse to register the transfer of
the shares of Stock purchased under this Option on the stock transfer records of
the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (iii) that the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of the shares of Stock
purchased under this Option.
 
-3-

--------------------------------------------------------------------------------



7.  
Employment Relationship. For purposes of this Agreement, Participant shall be
considered to be in the employment of the Company as long as Participant remains
an Employee of either the Company, a parent or subsidiary corporation (as
defined in section 424 of the Code) of the Company, or a corporation or a parent
or subsidiary of such corporation assuming or substituting a new option for this
Option. Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee in its sole discretion, and its determination shall be final.

 

8.  
Withholding of Tax. To the extent that the exercise of this Option or the
disposition of shares of Stock acquired by exercise of this Option results in
compensation income to Participant for federal or state income tax purposes,
Participant shall deliver to the Company at the time of such exercise or
disposition such amount of money as the Company may require to meet its
obligation under applicable tax laws or regulations, and if Participant fails to
do so, the Company is authorized to withhold from any cash or Stock remuneration
then or thereafter payable to Participant any tax required to be withheld by
reason of such resulting compensation income. Upon an exercise of this Option,
the Company is further authorized in its discretion to satisfy any withholding
requirement out of any cash or shares of Stock distributable to Participant upon
such exercise.

 

9.  
Reorganization of the Company.   The existence of this Agreement shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issuance of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Stock or the rights thereof;
the dissolution or liquidation of the Company; any sale or transfer of all or
any part of its assets or business; or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

10.  
Recapitalization Events.   In the event of stock dividends, spin-offs of assets
or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Stock shall mean and include all securities or other property (other than cash)
that holders of Stock of the Company are entitled to receive in respect of Stock
by reason of each successive Recapitalization Event, and the exercise price of
the Option shall be adjusted as deemed necessary or appropriate in the sole
discretion of the Committee to prevent enlargement or dilution of Participant’s
rights under this Agreement.

 
-4-

--------------------------------------------------------------------------------



11.  
Transfer of Option. Except as provided herein, all rights granted hereunder
shall not be transferable other than by will or the laws of descent and
distribution and shall be exercisable during the Participant’s lifetime only by
the Participant or, in the case of the Participant’s death or incapacity, by the
Participant’s guardian or legal representative. Participant (hereinafter the
“Initial Optionee”) for the purposes of this Paragraph 11 may transfer this
Option (in whole or in part) subject to Committee approval, and such conditions
and limitations, if any, as the Committee may impose with respect to such
transfer to any of (i) the spouse, children or grandchildren (“Immediate Family
Members”) of the Initial Optionee, (ii) a trust or trusts for the exclusive
benefit of one or more of the Immediate Family Members and, if applicable, the
Initial Optionee, (iii) a partnership or limited liability company whose only
partners, shareholders or members are the Initial Optionee and/or one or more
Immediate Family Members or (iv) an organization that has been determined by the
Internal Revenue Service to be exempt under Section 501 (c)(3) of the Code.
Following any transfer by the Initial Optionee, this Option may not be
transferred except back to the Initial Optionee, unless the Committee approves
otherwise on such terms as it shall establish in its sole discretion. A transfer
of this Option must be for no consideration, unless the Committee otherwise
agrees to a transfer for consideration. The terms and conditions of the Plan and
this Agreement shall continue to be subject to the same limitation, vesting and
expiration provisions of (a), (b), (c) and (d) of Paragraph 3 above, which shall
be applied “as if” Participant continued to be the holder of the Option. If
transferred, this Option shall not be exercisable unless arrangements
satisfactory to the Company have been made to satisfy any tax withholding
obligations the Company may have with respect to the transferee’s exercise of
the Option. Further, the Company shall have no obligation to provide any notices
to an Option transferee of any event, term or provision with respect to the
Option, including, without limitation, the early termination of the Option on
account of termination of Participant’s employment. No transfer of this Option
shall be effective unless the Committee receives prior written notice of the
terms and conditions of any intended transfer, determines that the transfer
complies with the requirements imposed hereunder with respect to
Option transfers and approves the transfer. Any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance of this Option
that does not satisfy the requirements set forth hereunder shall be void and
unenforceable against the Company.

 

12.  
Severability.   In the event that any provision of this Agreement shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Agreement, and
the Agreement shall be construed and enforced as if the illegal, invalid or
unenforceable provision had never been included herein.

 

13.  
Certain Restrictions.   By executing this Agreement, Participant acknowledges
that he will enter into such written representations, warranties and agreements
and execute such documents as the Company may reasonably request in order to
comply with this Agreement, the securities laws or any other applicable laws,
rules or regulations, or the terms of the Plan.

 

14.  
Amendment and Termination. Except as otherwise provided in the Plan or this
Agreement, no amendment or termination of this Agreement shall be made by the
Company without the written consent of the Participant.

 
-5-

--------------------------------------------------------------------------------



15.  
No Guarantee of Tax Consequences.   The Company makes no commitment or guarantee
to Participant that any federal or state tax treatment will apply or be
available to any person eligible for benefits under this Agreement.

 

16.  
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successors to the Company and all persons lawfully claiming under
Participant.

 

17.  
Governing Law and Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas. The courts in Harris County,
Texas shall be the exclusive venue for any dispute regarding the Plan or this
Agreement.

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Participant has executed this
Agreement, all as of the day and year first above written.
 




ROWAN COMPANIES, INC.






By:_____________________________________________                            Date:___________________________    
Robert G. Croyle,
Vice Chairman and Chief Administrative Officer




PARTICIPANT:




________________________________________________                            Date:___________________________    


Address:


__________________________________________
__________________________________________
 
 
 
-6-
